busesiabe

 

 

 

 

 

(USDC SDNY
} DOCUMENT
UNITED STATES DISTRICT COURT i ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK f DOC #
i BATE PiLiD: 11/27/2019
UNITED STATES OF AMERICA, OB suas oes cen ea
Plaintiff,
v 19-cr-568 (SHS)
OLIVER ET AL., ORDER
Defendant.

 

 

SIDNEY H. STEIN, U.S. District Judge.

Based on the information presented at today’s pre-trial conference, the bail
conditions of defendant Hugho Witter are hereby modified to allow him to travel to
eastern Pennsylvania on December 1, 2019 to drop off his son at Lycoming College. Witter
shall return home on the same day.

Dated: New York, New York
November 27, 2019

SO ORDERED:

Sidne H. Stein, U.S.D.J.

 

 
